PER CURIAM.
Appellant urges that his conviction and sentence should be reversed, primarily on authority of Raines v. State, Sup.Ct.Fla. 1953, 65 So.2d 558. We have carefully examined the facts as revealed by the record and in light of that case and find that the facts here are clearly distinguishable. Having carefully examined the record and the briefs and finding that appellant has failed to demonstrate reversible error, the judgment and sentence appealed are
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.